Citation Nr: 0914962	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
sided hemi-paresis resulting from a September 2002 abdominal 
aortic aneurysm (AAA) repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1969.

This claim comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In that decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for left sided hemi-
paresis resulting from a September 2002 AAA repair.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In an attachment to his April 2006 substantive appeal (VA 
Form 9), the Veteran requested a videoconference hearing 
before a Veterans Law Judge at the RO. 

The Veteran has a right to the requested hearing, but one has 
not yet been scheduled.  See 38 C.F.R. § 20.700(a),(e) 
(2008).  A remand is therefore necessary to schedule a 
videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO or AMC should afford the Veteran a 
videoconference hearing before a Veterans 
Law Judge of the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




